         Case 1:18-cv-08408-DAB Document 18 Filed 11/29/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------X
SSI (Beijing) Company LTD.
                         Plaintiff(s),
                                                       18 Civ. 8408(DAB)
                                                       NOTICE OF INITIAL
                                                           CONFERENCE
              v.

 Prosper Business Development Corporation
                        Defendant(s),
--------------------------------------------X
DEBORAH A. BATTS, United States District Judge.

     Counsel for all parties are directed to appear for an

initial pre-trial conference in accordance with Federal Rule of

Civil Procedure 16 on Thursday, January 31, 2019 at 10:30 am in

Courtroom 24B of the Daniel Patrick Moynihan Courthouse, 500

Pearl Street, New York, NY 10007.

     Counsel are directed to familiarize themselves with the

Southern District of New York Local Rules and Electronic Court

Filing Rules and Instructions, and this Court’s Individual Rules

of Practice. Pursuant to the Individual Rules, two courtesy

copies of all pleadings must be submitted to Chambers.



                                            SO ORDERED.

Dated:       New York, New York
             November 29, 2018
